

116 HR 7654 IH: COVID Testing Transparency Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7654IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Richmond introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of U.S. Department of Health and Human Services to submit reports regarding coronavirus testing data.1.Short titleThis Act may be cited as the COVID Testing Transparency Act of 2020.2.Data sharingNot later than 14 days after the date of enactment of this Act, and daily thereafter, the Secretary of Health and Human Services shall submit to the Committee on Energy and Commerce of the House of Representatives and the Senate Committee on Health, Education, Labor, and Pensions, and make publicly available online, any data submitted to the Secretary pursuant to section 18115 of the Coronavirus Aid, Relief, and Economic Security Act.